11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In the Interest
of D.M.W. and D.S.W.
No.
11-02-00186-CV B
Appeal from Taylor County
 
The
court administrator has forwarded to this court a copy of the trial court=s order granting petitioner=s motion for new
trial.  Therefore, this appeal is moot.
The
appeal is dismissed.
 
PER CURIAM
 
July 11, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.